Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Display module”, “target brightness component determination element” “initial gamma register value determination element” “detector“ “display corrector”: in claim 11-19. 
Such terms will be interpreted consistent with the [paragraphs] of the PG Pub as follows:
“display module”: [0113] – screen
“target brightness component determination element” “initial gamma register value determination element” “detector“ “display corrector”: [0112] – hardware 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-10 and 14-19, claims 4-10 and 14-19 either recite or depend from claims that recite undefined variables, thus rendering the claims ambiguous. The following variables are:

What is the unit of measure? Are these integers? Non-zero? Positive? Clarification is required. 
Regarding claim 20, the recitation of “wherein the display module is obtained after being corrected by the method…” renders the claim ambiguous. What exactly is applicant claiming here? How does one obtain a display module (screen) after being corrected? Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107665666A where the corresponding US 2019.0130844 is used for translational purposes) in view of CN 108182914 (CN’914). 
Regarding claim 1, Yang disclose:
A method for correcting display brightness of a display module, comprising: receiving target brightness of the display module; 5determining target brightness components of sub-pixels corresponding to the target brightness according to a chromaticity coordinate of the target brightness; determining an initial gamma register value according to the target brightness components of the sub-pixels of various colors corresponding to the target brightness; 10performing gamma correction on the display module according to the initial gamma register value, and detecting the display brightness of the corrected display module; and in response to determining that a difference value between the display brightness and the target brightness exceeds a first preset range, correcting the display brightness by adjusting the initial gamma register value according to the difference value (see [0034-0042] use first data voltage to detect target brightness; target brightness corresponding to chromaticity coordinate; initial gamma register value (e.g., 2.2) corresponding to target brightness; correcting gamma of display according to initial register detected display brightness of corrected display module (e.g., second brightness value); determine difference between first(initial) and second brightness value; adjusting voltage accordingly to adjust the gamma of the display). 
While Yang [0038] of discusses white light to be detected by color analyzers (e.g., well know RGB produces white light emission) is not explicit as to, but CN’914 disclose: 
sub-pixels of various colors; characteristics of luminescence of the sub-pixels of various colors in the display module; brightness components of various colors when correcting the gamma of a display (see [abstract]; chromaticity coordinates of subpixels of various colors). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of CN’914 to Yang to predictably  promote correction efficiency of the display ([abstract]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. CN’914 further disclose:
the determining the target brightness components of the sub-pixels of various colors corresponding to the target brightness according to the chromaticity coordinate of the target brightness and the characteristics of luminescence of the sub-pixels of various colors in the display module comprises: determining chromaticity coordinates of the sub-pixels of various colors according to the 20characteristics of luminescence of the sub-pixels of various colors in the display module; and calculating the target brightness components of the sub-pixels of various colors according to the chromaticity coordinates of the sub-pixels of various colors and the chromaticity coordinate of the target brightness (see [abstract]). 
Regarding claim 10, the rejection of claim 1 is incorporated herein. Yang further disclose: 
the first preset range is: (L*(1-spec), L*(1+spec)), wherein L represents the target brightness, and spec represents an allowable range of 30brightness fluctuation (see [0041]; where range is between first and second parameter). 
Regarding claims 11-12, claims 11-12 are rejected under the same rationale as claims 1-2.
Regarding claim 20, the rejection of claim 1 is incorporated herein. Yang further disclose:
wherein the display module is obtained after being corrected by the method according to claim 1 (see [0042]; where “display” is “obtained” after correction). 

Allowable Subject Matter
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note 112 rejections to claims depending therefrom would still need to be overcome
Claims 4-9 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621